                Case 17-11752-LMI        Doc 64     Filed 06/08/21     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                       Case No. 17-11752-LMI
                                                             Chapter 7
BRAS TRADING, INC.

                Debtor(s).
                                         /

                        NOTICE OF DEPOSIT OF FUNDS WITH THE
                           U.S. BANKRUPTCY COURT CLERK

         Notice is hereby given that:

         Pursuant to Bankruptcy Rule 11 U.S.C. § 347 and Local Rule 3011-1, the trustee

has unclaimed funds of $8,759.78 remaining in the trustee's account which represents a

distribution made to an entity pursuant to the final distribution under section 726, 1226 or

1326 of title 11 in a case under chapter 7, 12 or 13 of title 11.

         Attached and made a part of this notice is a list, pursuant to FRBP 3011, of the
names, claim numbers and addresses of the claimants and the amount to which each is
entitled.

       WHEREFORE, the trustee hereby gives notice that the above stated sum has been
deposited with the Clerk of the U.S. Bankruptcy Court, Southern District of Florida, to effect
closing of this estate.

Dated: June 8, 2021
                                                     ___/s/Soneet R. Kapila____________
                                                     Soneet R. Kapila, Trustee
                                                     P.O. Box 14213
                                                     Fort Lauderdale, FL 33302
                                                     Phone: 954/761-8707
                                                     Fax: 954/761-1033




                   Soneet R. Kapila ,Federal Bankruptcy Trustee
                        Post Office Box 14213, Fort Lauderdale, Florida 33302
         Telephone: 954/761-8707 Facsimile: 954/761-1033 Website: www.kapilatrustee.com
                Case 17-11752-LMI        Doc 64     Filed 06/08/21     Page 2 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:                                                       Case No. 17-11752-LMI
                                                             Chapter 7
BRAS TRADING, INC.

               Debtor(s).
                                         /

                                             Attachment

Claim #        Name/Address                          Claim Amount           Distribution Amount
#3             Rignet, Inc.                          $46,173.51             $141.26
               1880 South Dairy Ashford
               Suite 300
               Houston, TX 77077

#8             Gilat do Brasil LTDA                  $2,817,208.29          $8,618.52
               c/o De La Pena Group, P.A.
               PO Box 311093
               Miami, FL 33231




                   Soneet R. Kapila ,Federal Bankruptcy Trustee
                        Post Office Box 14213, Fort Lauderdale, Florida 33302
         Telephone: 954/761-8707 Facsimile: 954/761-1033 Website: www.kapilatrustee.com
